internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi -- plr-114799-03 date date legend taxpayer site state state law dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding sec_45 of the internal_revenue_code taxpayer represents the following facts taxpayer was formed to develop own and operate a wind_energy conversion facility on leased land at site the land is owned by an unrelated party taxpayer will generate electricity from wind and sell the electricity to unrelated parties in the wholesale power market state law provides a refundable state_income_tax credit the amount of the state_income_tax credit is based upon among other things the amount of real_property_taxes and the increase in employment the amount of the state_income_tax credit is not based upon the capital cost of construction or acquisition of project taxpayer is not obligated to reinvest any proceeds attributable to the state_income_tax credit in the plr-114799-03 wind_energy conversion facility at site or any other project for producing electricity from renewable resources state has determined that taxpayer is the owner of real_property and that the real_property_taxes paid_by taxpayer are eligible to be included in the calculation of the state_income_tax credit provided by state law each windmill wind turbine will be assessed only after it is placed in operation the windmills wind turbines will be assessed separately from the land sec_45 provides a federal_income_tax credit for electricity produced from certain renewable resources including wind and sold to an unrelated_person sec_45 provides that the amount of the credit determined under sec_45 with respect to any project for any taxable_year determined after the application of sec_45 and shall be reduced by the amount that is the product of the amount so determined for the year and a fraction a the numerator of which is the sum for the taxable_year and all prior taxable years of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project and iv the amount of any other credit allowable with respect to any property that is part of the project and plr-114799-03 b the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years the amounts under the preceding sentence for any taxable_year shall be determined as of the close of the taxable_year sec_29 provides a similar reduction in the credit allowed by sec_29 relating to the production and sale of fuel from a nonconventional source regarding the reduction provided by sec_29 the conference_report h_r conf_rep no 96th cong 2d sess 1980_3_cb_245 states the following to the extent that the sec_29 credit is available for the production and sale of any of the eligible sources it is reduced in proportion to federal state and local grants subsidized energy loans and tax-exempt_financing provided in connection with the construction or acquisition of the facility or its equipment see also revrul_85_77 1985_1_cb_15 the state_income_tax credit provided by state law is based upon among other things the amount of real_property_taxes and the increase in employment it is not provided in connection with the capital cost of construction or acquisition of project accordingly based solely on the representations and the relevant law set forth above we conclude that the amount of any credit under sec_45 will not be reduced under sec_45 because of the state_income_tax credit provided by state law no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we express no opinion on whether any other requirement of sec_45 is met including the placed_in_service requirement of sec_45 according to the power_of_attorney on file with the ruling_request a copy of this letter is being sent to taxpayer plr-114799-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours susan j reaman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes cc
